Citation Nr: 0617927	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-15 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the cervical spine disability prior to October 2, 2003.

2.  Entitlement to an evaluation in excess of 30 percent for 
the cervical spine disability beginning October 2, 2003.

3.  Entitlement to an evaluation in excess of 60 percent for 
the lumbar spine disability.

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant was a member of the Puerto Rico Army National 
Guard; he served an initial period of active duty for 
training (ACDUTRA) from August 1982 to November 1982.  This 
case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

The issue of whether the appellant is entitled to a total 
disability rating based on individual unemployability (TDIU) 
due to service-connected disability and the issue of whether 
new and material evidence sufficient to reopen the claim of 
entitlement to service connection for a psychiatric disorder 
has been received are addressed in the REMAND portion of the 
decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to October 2, 2003, the clinical evidence of record 
indicates that the appellant's cervical spine limitation of 
motion more closely approximated the findings required for 
the slight evaluation.

2.  From October 2, 2003 to the present, the appellant has 
not experienced any incapacitating episodes caused by the 
cervical spine degenerative disc disease, nor has he 
experienced severe intervertebral disc syndrome with 
recurring attacks and intermittent relief.

3.  No ankylosis of any segment of the appellant's spine has 
been clinically demonstrated.

4.  The appellant's disabilities are not so unusual as to 
render application of the regular schedular provisions 
impractical.

5.  The appellant does not have post-traumatic stress 
disorder (PTSD) due to his in-service experiences.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the appellant's cervical spine disability were not met 
prior to October 2, 2003.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5287, 5288, 5290, 5291, 
5293 (2002); Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-
5243 (2005).

2.  Beginning October 2, 2003, the criteria for an evaluation 
in excess of 30 percent have not been met for the appellant's 
cervical spine disability.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5287, 5290, 5293 (2002); 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 5235-5243 (2005).

3.  The criteria for an evaluation in excess of 60 percent 
for the appellant's lumbar spine disability have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5289, 5292, 5293, 5295 (2002); Diagnostic Code 
5293 (2003); 38 C.F.R. §§ 5235-5243 (2005).

4.  The criteria for the establishment of service connection 
for PTSD are not met.  38 U.S.C.A. §§ 1101, 1154, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was notified of the information necessary to 
substantiate his increased rating and service connection 
claims by correspondence dated in February 2002, and June 
2003.  These documents informed the appellant of VA's duty to 
assist and what kinds of evidence the RO would help obtain.  

In those letters, in the Statement of the Case (SOC) and in 
the Supplemental Statements of the Case (SSOC), the RO 
informed the appellant about what was needed to establish 
entitlement to increased ratings for cervical and lumbar 
spine disabilities, as well as what was needed to establish 
entitlement to service connection for PTSD.  The RO informed 
the appellant of the changes made to the spinal rating codes 
in the SSOC issued in September 2004.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

Even if the appellant was not provided with all of the 
required notice until after the RO had adjudicated the 
appellant's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the pertinent law requires remand to the RO.  Nothing 
about the evidence or any response to any notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, VA obtained the appellant's VA 
outpatient medical records.  Private medical records were 
obtained and associated with the claims file.  The appellant 
was afforded VA examinations.  The appellant was informed 
about the kind of evidence that was required and the kinds of 
assistance that VA would provide and he was supplied with the 
text of 38 C.F.R. § 3.159.  The appellant did not provide any 
information to VA concerning available treatment records that 
he wanted the RO to obtain for him that were not obtained.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the pertinent statute and regulations.  Therefore, 
there is no duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

Although the RO did not advise the veteran of such 
information, the entire period from the date of the claim 
until the present is under appellate review for an increased 
evaluation.  The appellant was also provided with notice as 
to the clinical findings needed for higher evaluations for 
spinal disability and for service connection for PTSD, as 
well as the assistance VA would provide.  Also, because the 
claim of entitlement to service connection for PTSD is being 
denied, the questions of an appropriately assigned evaluation 
and the effective date for a grant of service connection are 
not relevant.  Therefore, proceeding with this matter in its 
current procedural posture would not inure to the appellant's 
prejudice.  

The appellant was provided with notice as to the medical 
evidence needed for increased evaluations and for service 
connection for PTSD, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


The Merits of the Claims

The appellant contends that his cervical spine disability at 
issue in this case has been more severely disabling than 
reflected by each of the evaluations that have been in effect 
since December 13, 2001.  He has advanced similar arguments 
with respect to his lumbar spine disability.  The appellant 
also contends that he is entitled to service connection for 
PTSD.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I.  Spinal increased rating claims

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 4.3, 4.7.  In addition, 
the Board will consider the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The cervical and lumbar vertebrae are considered groups of 
minor joints ratable on a parity with major joints.  
38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part that becomes disabled on use must be regarded as 
seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).

Review of the appellant's VA outpatient treatment records 
reveals that he complained of continuing low back pain in 
June 2001.  He was ambulatory at that time and in no apparent 
distress.  The next month, an MRI of the lumbar spine 
revealed diffuse bulging at the L2-3 and L4-5 disc spaces 
causing mild compression of the thecal sac and contributing 
to the congenital canal stenosis.  In November 2001, there 
was marked spasm of the lumbosacral area.  No gross motor or 
sensory deficit was observed in October 2002.  

The appellant underwent a VA spine examination in March 2002.  
He did not need crutches, braces or a cane to walk.  On 
physical examination, there was moderate tenderness to 
palpation of the cervical and lumbar paravertebral muscles.  
There was no muscle atrophy and the appellant exhibited 
normal muscle strength.  Muscle spasms were present.  There 
were no pathological reflexes.  Straight leg raises were 
negative and the appellant exhibited a normal gait cycle.  
The appellant exhibited 30 degrees of cervical flexion; 30 
degrees of extension; 30 degrees of right and left lateral 
bending and 55 degrees of right and left rotation.  He also 
demonstrated 40 degrees of lumbar flexion; 20 degrees of 
extension; 30 degrees of right and left lateral flexion; and 
35 degrees of right and left rotation.

Review of non-VA treatment records reveals that the appellant 
sought treatment in June 2003, for complaints of low back 
pain radiating to his lower extremities.  On physical 
examination, there was tenderness to palpation along the 
lumbosacral musculature, as well as marked spasms.  The 
appellant demonstrated 30 degrees of flexion, five degrees of 
extension and five degrees of lateral bending.  Testing 
results were compatible with L4-L5 radiculopathy.  The 
appellant was prescribed a crutch for standing and 
ambulating.  

The appellant underwent another VA spine examination in 
October 2003; he reported periodic cervical pain with 
radiation to the shoulders.  He said that his cervical pain 
sometimes lasted three to four days.  The appellant also 
complained of constant low back pain with radiation into his 
right leg with numbness of the leg.  He also said that that 
he had experienced three acute flare-ups of pain during the 
prior year that had impaired him.  The appellant reported 
that he used crutches 75 percent of the time for ambulation.  
On physical examination, there were moderate spasms and mild 
tenderness to palpation of the cervical paravertebral muscles 
and the lumbar paravertebral muscles.  There were no postural 
or fixed deformities or muscle atrophy.  There was normal 
muscle strength of the upper and lower extremities.  There 
was some decreased sensory testing of the right leg.  
Reflexes were 2+.  Straight leg raises were positive 
bilaterally.  The appellant exhibited ten degrees of motion 
in all planes with painful motion at the end.  He was 
additionally limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.

The appellant's VA outpatient treatment records reveals that 
the appellant complained of constant pain in his mid and low 
back in December 2004.  At that time, his gait was antalgic 
and he walked with crutches.  His muscle strength was 5/5 
except for the hips and knees.  There was tenderness in the 
upper and lower back.  Sensation was intact.  There were 
moderate cervical spasms.  

The appellant underwent another VA medical examination in 
April 2005; he complained of neck and lumbar spine pain.  He 
reported weekly flare-ups and said that he used medication 
and bed rest.  On physical examination, spasms were present.  
There was no muscle atrophy of the upper or lower 
extremities.  The appellant exhibited 45 degrees of cervical 
flexion; 45 degrees of extension; 45 degrees of right and 
left lateral bending; and 80 degrees of right and left 
rotation.  The appellant also exhibited 50 degrees of lumbar 
flexion; 20 degrees of extension; 20 degrees of right and 
left lateral bending; and 20 degrees of right and left 
rotation.  Radiographic examination of the cervical spine 
revealed discogenic disease in the area of C6-7 with 
spondylosis.  The examiner noted that an October 2004 MRI of 
the lumbar spine had shown paravertebral muscles spasms with 
spondylolytic changes; there were degenerative changes from 
L3-S1.  There was also central disc protrusion at L2-3 and 
disc bulging at L4-5.  

The regulations used to evaluate diseases and injuries of the 
spine have changed twice since the appellant submitted his 
claim for increased ratings in December 2001.  These changes 
became effective on September 23, 2002, and on September 26, 
2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5285, 5286, 
5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 5295) (2002); 
67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 51454-58 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a (Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004))).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the Court held that the described conditions in 
that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.

A.  Cervical spine

The applicable regulations in effect at the time of the 
appellant's December 2001 claims contained a number of 
Diagnostic Codes relating to the spine.  A 30 percent 
evaluation was warranted for favorable ankylosis of the 
cervical spine and a 40 percent evaluation was warranted for 
unfavorable ankylosis of the cervical spine.  Diagnostic Code 
5287.  38 C.F.R. § 4.71a.  Slight limitation of motion of the 
cervical spine warranted a 10 percent evaluation, while 
moderate limitation of motion warranted a 20 percent 
evaluation and severe limitation of motion of the cervical 
spine was rated as 30 percent disabling under Diagnostic Code 
5290.  


Under Diagnostic Code 5293, a 20 percent evaluation was 
warranted for intervertebral disc syndrome of moderate 
severity, characterized by recurring attacks.  An evaluation 
of 40 percent was warranted for cases of severe 
intervertebral disc syndrome where there were recurring 
attacks with intermittent relief.  A maximum 60 percent 
evaluation was available where there was pronounced 
intervertebral disc syndrome involving persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.

In addition, under Diagnostic Code 5010, traumatic arthritis, 
when substantiated by X-ray findings, is rated as 
degenerative arthritis.  Degenerative arthritis, in turn, is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which 
provides for the evaluation of arthritis, when documented by 
X-rays, on the basis of limitation of motion.  Limitation of 
motion must be objectively confirmed by swelling, muscle 
spasm or satisfactory evidence of painful motion and if 
compensable under the appropriate diagnostic code for the 
part affected, is rated under that code.  If not compensable 
under the code for the part affected, a 10 percent rating is 
assigned under the code for arthritis for limitation of 
motion.  However, a minimum 10 percent rating is warranted if 
there is dysfunction due to pain.  38 C.F.R. §§ 4.40, 4.59.  
When there is no limitation of motion or dysfunction due to 
pain, a 10 percent rating is assigned when there is X-ray 
evidence of arthritis of two or more joints or minor joint 
groups, and 20 percent if there are occasional incapacitating 
exacerbations.  

As revised effective September 23, 2002, Diagnostic Code 5293 
states that intervertebral disc syndrome is to be evaluated 
either based upon the total duration of incapacitating 
episodes over the past 12 months, or, in the alternative, by 
combining under 38 C.F.R. § 4.25 (2004) the separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.


Under Diagnostic Code 5293, as in effect from September 23, 
2002, through September 25, 2003, a 40 percent rating 
required incapacitating episodes having a total duration of 
at least four weeks; there is no clinical evidence of record 
to establish that the appellant ever experienced an 
incapacitating episode.  From September 23, 2002, to 
September 25, 2003, VA made no changes to any of the 
remaining codes under 38 C.F.R. § 4.71a (only to Diagnostic 
Code 5293).

Prior to October 2, 2003, the appellant's cervical spine 
disability was manifested by pain, normal strength, some 
muscle spasms, tenderness to palpation and decreased motion 
in the various planes that was slight in terms of severity.  
There was no medical evidence of ankylosis of the cervical 
spine, incapacitating exacerbations due to arthritis, 
moderate limitation of motion of the cervical spine or 
moderate intervertebral disc syndrome of the cervical spine.  

The Board must also consider pain, atrophy, muscle spasm, and 
functional loss which results from the service-connected 
disorder.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  Prior to the VA medical examination 
conducted on October 2, 2003, the appellant described to 
physicians his subjective complaints of chronic pain and pain 
on use.

While objective medical evidence dated in March 2002 did show 
findings of some palpable muscle tenderness, as well as some 
decreased range of motion of the cervical spine with spasms, 
the evidence does not show any findings of weakness, atrophy 
or upper extremity neuropathy.  Thus, there was no 
demonstrable neurological symptomatology of the appellant's 
cervical disability and therefore a separate neurological 
evaluation is not appropriate.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, as well as to the provisions of 
38 C.F.R. §§ 4.7, 4.10 and 4.40, the medical evidence of 
record prior to the October 2003 VA examination showed that 
the appellant's cervical disability symptomatology did not 
approximate the schedular criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 5287 or 5290 or 
5293 (2002).  The pain and functional limitations caused by 
the cervical spine disorder were contemplated in the 
evaluation for limitation of motion of the cervical spine 
that was represented by the assigned 10 percent rating.

In addition, no ankylosis of the cervical spine and no 
intervertebral disc syndrome of the cervical spine had been 
clinically demonstrated at that time.  Therefore Diagnostic 
Codes 5293 and 5287 are not appropriately assigned.  The 
Board has also considered the degree of limitation of motion 
experienced by the appellant, which was mild.  Thus, an 
evaluation in excess of 10 percent for the appellant's 
cervical spine disability is not warranted prior to the 
October 2, 2003 VA medical examination. 38 C.F.R. § 4.71a 
(2002). 

As of October 2, 2003, the appellant's cervical spine 
disability was manifested by complaints of pain with 
radiation and painful motion, as well as tenderness to 
palpation and muscle spasms.  The clinical evidence of record 
then supported a 30 percent evaluation under Diagnostic Code 
5290 for severe limitation of motion of the cervical spine.  

Effective September 26, 2003, the diagnostic codes for rating 
diseases and injuries of the spine were re-designated as 
Diagnostic Codes 5235 to 5243 (for, respectively, vertebral 
fracture or dislocation; sacroiliac injury and weakness; 
lumbosacral or cervical strain; spinal stenosis; 
spondylolisthesis or segmental instability; ankylosing 
spondylitis; spinal fusion; degenerative arthritis of the 
spine; and intervertebral disc syndrome).  Effective 
September 26, 2003, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 40 percent evaluation is warranted for unfavorable 
ankylosis of the entire cervical spine.  Forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine is 30 percent 
disabling.

The 30 percent evaluation is the highest rating available for 
the cervical spine under Diagnostic Code 5290.  While the 
cervical forward flexion of the appellant was shown on VA 
examination in October 2003 to be limited to 10 degrees, 
subsequent clinical evaluation performed in April 2005 
revealed that the appellant's range of motion was intact, 
albeit accomplished with pain.  In order for the appellant to 
achieve a higher rating for the cervical spine disability 
based on limitation of motion, he would have had to exhibit 
ankylosis of the cervical spine.  The medical evidence of 
record does not establish the existence of any ankylosis of 
the cervical spine - favorable or unfavorable.  In addition, 
there is no clinical evidence of record to establish the 
existence of severe cervical spine intervertebral disc 
syndrome with recurring attacks with intermittent relief.

As for the criteria that became effective in September 26, 
2003, the appellant has not clinically demonstrated favorable 
ankylosis of the entire cervical spine.  While there is 
evidence of degenerative disc disease of the cervical spine, 
an evaluation in excess of 30 percent is not warranted under 
Diagnostic Codes 5235-5242 because there is no clinical 
evidence of any incapacitating episodes of any duration due 
to the cervical spine disability.  38 C.F.R. § 4.71a (2004).  

B.  Lumbar spine

The appellant is appealing the 60 percent evaluation that was 
granted effective December 13, 2001 (the date of the claim).  
The applicable regulations in effect at the time of the 
appellant's December 2001 increased rating claim contained a 
number of Diagnostic Codes relating to the lumbar spine.  The 
highest rating available - a 60 percent evaluation under 
Diagnostic Code 5293- was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  38 C.F.R. § 4.71a (2001).  

Effective from September 23, 2002, the criteria for rating 
intervertebral disc syndrome were changed.  67 Fed. Reg. 
54345-554349 (Aug. 22, 2002).  Disc syndrome, under these 
criteria, is to be evaluated on the basis of incapacitating 
episodes over the previous 12 months or by combining separate 
ratings of its chronic orthopedic and neurologic 
manifestations, whichever method results in the higher 
rating.  Id.  Incapacitating episodes having a total duration 
of at least six weeks during the past 12 months warrant a 60 
percent rating.  Id.

In order for a higher evaluation to be awarded, the appellant 
would have to demonstrate unfavorable ankylosis of the entire 
spine.  This is so under the old or new rating criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002); 38 C.F.R. 
§ 4.71a (2004).  No ankylosis of the lumbar spine has been 
clinically demonstrated.  

Additionally, the criteria for rating intervertebral disc 
syndrome that became effective in September 2002 allow for 
rating chronic orthopedic and neurologic manifestations 
separately.  Under Diagnostic Code 5292, a 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  The neurological symptomatology of the 
appellant's low back disability resulted in positive 
bilateral leg raises and slight sensory deficits of the right 
leg, as well as radiologic findings of some nerve root 
impingement.  Potentially relevant diagnostic codes to rate 
the neurologic manifestations are located at 38 C.F.R. 
§ 4.124a.  These codes include Diagnostic Code 8520 (for the 
sciatic nerve), Diagnostic Code 8521 (for the external 
popliteal nerve/common peroneal), Diagnostic Code 8522 (for 
the musculocutaneous nerve/superficial peroneal), Diagnostic 
Code 8523 (for the anterior tibial nerve/deep peroneal), 
Diagnostic Code 8524 (for the internal popliteal 
nerve/tibial), and Diagnostic Code 8529 (for the external 
cutaneous nerve of the thigh).  For each of the codes, mild 
incomplete paralysis warrants a 10 percent evaluation at 
most.  The clinical evidence of record does not reveal 
moderate incomplete paralysis and accordingly, a 10 percent 
rating or less, but not more, is warranted for the 
appellant's neurological symptomatology in each lower 
extremity.

The separate orthopedic and neurologic evaluations must now 
be combined as directed under 38 C.F.R. § 4.25 and 38 C.F.R. 
§ 4.26.  Applying these regulations here, the 40 percent 
rating for orthopedic manifestations of lumbar spine 
disability is initially combined with the 21 percent rating 
for right and left neurological manifestations of the lumbar 
spine disability, resulting in a "raw" combined rating of 53 
percent.  This final "raw" rating must next be converted to 
the nearest degree divisible by 10, and all raw ratings 
ending in 5's must be adjusted upward.  The appellant's raw 
53 percent rating thus becomes a final combined rating of 50 
percent.  This combined rating is less than the 60 percent 
evaluation currently assigned.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
assignment a rating in excess of the currently assigned 60 
percent evaluation for the lumbar spine disability.

C.  Extraschedular evaluation

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the cervical spine and 
lumbar spine disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that any of the appellant's service-
connected disabilities addressed above has presented such an 
unusual or exceptional disability picture at any time as to 
require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for spine disabilities, but the required 
manifestations have not been shown in this case.  The Board 
further finds that no evidence has been presented suggesting 
an exceptional disability picture in this case.  The 
appellant has not required any hospitalization for either of 
his service-connected spine disabilities, and he has not 
demonstrated marked interference with employment.  

There is no objective evidence of any symptoms due to either 
one of his service-connected spine disabilities that are not 
contemplated by the rating criteria.  Consequently, the Board 
concludes that referral of this case for consideration of the 
assignment of extraschedular ratings is not warranted.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).  (When evaluating an rating 
claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own.)


II.  PTSD service connection claim

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The diagnostic criteria, 
including those related to stressors, set forth in THE 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, (4th ed. 1994) (DSM-IV) for 
mental disorders have been adopted by VA.  38 C.F.R. § 4.125.  
According to the updated criteria, a diagnosis of PTSD 
requires that a veteran be exposed to a traumatic event and a 
response involving intense fear, helplessness, or horror.

The appellant contends that he is currently diagnosed with 
PTSD and that this condition is etiologically related to the 
in-service motor vehicle accident he experienced that 
resulted in his current spinal disabilities.

The medical evidence of record reveals that the appellant was 
diagnosed with acute PTSD shortly after the accident in 1985.  
Social Security Administration records dated in September 
1986 indicate that the appellant was granted disability 
benefits based on a diagnosis of schizophrenia.  More recent 
records indicate that the appellant was treated at the Mental 
Health Center in Caritas; the June 2000 initial diagnosis 
included PTSD and rule out paranoid schizophrenia.  The 
associated records do not indicate the information upon which 
these diagnoses were based.  The appellant underwent a 
private psychiatric evaluation in June 2002; the psychiatrist 
noted that the appellant had experienced an accident in the 
Army in 1985, and that he had diagnoses of PTSD and 
schizophrenia.  Another private psychiatrist evaluated the 
appellant in 2003; this psychiatrist concluded that the 
appellant's diagnosis was PTSD, chronic.  Again, it is 
unknown what records were reviewed by this psychiatrist in 
rendered the diagnosis of PTSD.

Recent VA outpatient psychiatric treatment records reveals 
that he was treated in August 2003.  A psychiatry consult 
note indicates that a diagnosis of anxiety disorder was 
rendered, as were diagnoses of rule out PTSD and rule out a 
depressive disorder.  Subsequently, in November 2003, a 
diagnosis of depressive disorder was rendered.  This 
diagnosis was repeated in February 2004, June 2004, and 
October 2004.

The appellant underwent a VA psychiatric examination in July 
2003; the examiner reviewed the claims file and the 
appellant's clinical records, including his private 
psychiatric records.  The appellant reported past year 
symptoms of feeling sad, depression, loss of interest in 
daily activities, loss of energy, insomnia, inability to feel 
pleasure in daily tasks, multiple physical complaints, 
anxiety and tension.  The appellant did not report nightmares 
about his traumatic experience in the National Guard.  He did 
not report intrusive, distressing or recurrent thoughts about 
his traumatic experience in the National Guard.  He did not 
report avoidant behavior related to that traumatic 
experience.  He was not able to report the details of the 
accident because he did not remember it.  He did remember 
being hospitalized.  The psychiatrist stated that the 
appellant did not appear to be anxious, distressed or 
depressed while describing the accident.  The appellant did 
not report feeling intense fear, helplessness or horror at 
the time of the accident.  No marital or family problems were 
reported by the appellant.  He said that he liked to visit 
his extended family and that he liked to travel with his wife 
by car to the beach and to the countryside.  

The VA psychiatrist concluded that the appellant's mental 
disorder did not meet the DSM-IV criteria required to 
establish a diagnosis of PTSD.  There was no evidence in the 
appellant's clinical picture to establish the existence of 
avoidance of stimuli associated with the trauma and the 
numbing of general responsiveness which were required under 
the DSM-IV Criterion C to establish a diagnosis of PTSD.  The 
examiner stated that, because signs and symptoms of PTSD 
could not be identified, a link between the stressor and 
signs and symptoms of the appellant's current mental disorder 
could not be established.

The Board has considered the appellant's statements that he 
has PTSD as a result of his service.  These statements are 
not competent evidence of a diagnosis of PTSD.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons, lay testimony is not 
competent to prove a matter requiring medical expertise, such 
as a diagnosis or opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
appellant has not shown that he has the requisite competence.

The competent medical evidence of record does not establish 
that the veteran has PTSD.  There is no competent clinical 
diagnosis of PTSD dated after 1986.  The medical evidence of 
record indicates that the appellant has reported symptoms of 
PTSD, but current VA outpatient mental health practitioners 
have consistently rendered diagnoses of depressive disorder 
and have considered and rejected a diagnosis of PTSD.  The 
July 2003 VA examiner also rejected a diagnosis of PTSD.

It is unknown what information was used by the personnel at 
the Caritas Mental Health Clinic to arrive at a diagnosis of 
PTSD in June 2000.  The evidence reveals that two different 
private outpatient psychiatrists diagnosed the appellant with 
PTSD in 2002 and 2003, but it appears that these diagnoses 
were based on a history and information given by the 
appellant.  

Absent information relative to the bases of the physician's 
data, these opinions are not probative to the issue under 
review.  While a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (Generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (The 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).  These 
diagnoses were made without the benefit of any review of the 
claims file, and thus without knowledge of the appellant's 
prior medical records; they are without probative value and 
thus not sufficient to support the claim.  

In contrast, the July 2003 VA psychiatric examination report 
was rendered after consideration of the appellant's service 
medical and other records and that opinion indicates that the 
appellant did not currently demonstrate clinical findings 
sufficient to support a diagnosis of PTSD.  Therefore, the 
opinions of the private doctors, when weighed against the 
opinions of the VA examining psychiatrists and the VA 
outpatient mental health personnel who treated the appellant, 
do not place the evidence in equipoise.  See generally, 
Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Winsett 
v. West, 11 Vet. App. 420, 425 (1998) (the Court has 
expressly declined to adopt a "treating physician rule" which 
would afford greater weight to the opinion of a veteran's 
treating physician over the opinion of a VA or other 
physician).

Thus, the preponderance of the medical evidence of record 
indicates that the appellant has been suffering from 
depression, not PTSD, and that he has a depressive disorder, 
not PTSD.  Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the service 
connection claim and that service connection for PTSD must be 
denied.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
With the preponderance of the evidence against the claim, an 
award of service connection is not warranted.


ORDER

An evaluation in excess of 10 percent for the cervical spine 
disability is denied for the period prior to October 2, 2003.

An evaluation in excess of 30 percent for the cervical spine 
disability is denied for the period beginning October 2, 
2003.

An evaluation in excess of 60 percent is denied for the 
lumbar spine disability.

Service connection for PTSD is denied.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

The appellant is seeking a total rating based on individual 
unemployability.  A total disability evaluation may be  
assigned where the schedular evaluation is less than total, 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A claim for a total disability rating based upon 
individual unemployability "presupposes that the rating for 
the [service-connected] condition is less than 100%, and only 
asks for [such rating] because of 'subjective' factors that 
the 'objective' rating does not consider."  Vettese v. Brown, 
7 Vet. App. 31, 34- 35 (1994).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combinations of disability.  38 C.F.R. 
§ 4.15.

In determining whether unemployability exists, consideration 
may be given to the claimant's level of education, special 
training and previous work experience, but not to the 
claimant's age or to any impairment caused by nonservice-
connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91.

The appellant currently meets the schedular disability 
requirement of one rating of 40 percent or more plus 
additional disability that yields a combined 70 percent 
rating as outlined above.  The record indicates that the 
appellant has not worked for many years, and has periodically 
asserted his unemployability.  The current medical evidence 
of record indicates that the appellant recently started using 
crutches to ambulate and that he sometimes needs to use a 
wheelchair.  However, the appellant has not been afforded any 
VA medical examination to determine whether he is precluded 
from employment by his service-connected spinal disabilities 
apart from his other non-service-connected conditions.  
Therefore, the Board is unable to ascertain whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities and 
the issue must be remanded.

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the United States Court of Appeals for Veterans Claims 
(Court) held, in part, that VA's duty to notify a claimant 
seeking to reopen a claim included advising the claimant of 
the evidence and information needed to reopen the claim and 
notifying the claimant of the evidence and information needed 
to establish entitlement to the underlying claim for the 
benefit sought by the claimant.  The Court further held that 
VA must, in the context of a claim to reopen, look at the 
bases for the denial in the prior decision and respond with a 
notice letter that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

Although a notification letter dated in July 2004 was issued 
in this matter, that letter does not comply with the Kent 
ruling.  

The TDIU claim and the new and material evidence psychiatric 
disorder claim are therefore REMANDED to the RO/AMC for the 
following actions:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2005) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The appellant should be 
told to submit all pertinent evidence 
regarding each claim he has in his 
possession.

2.  The RO/AMC will advise the appellant 
of what evidence would substantiate his 
petition to reopen his claim of 
entitlement to service connection for a 
psychiatric disorder that was last denied 
in an April 2002 rating decision.  

Apart from other requirements applicable 
under the Veterans Claims Assistance Act 
(VCAA), the RO/AMC will comply with the 
Kent ruling, and advise the appellant of 
the evidence and information that is 
necessary to reopen the psychiatric 
disorder claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for the benefits sought 
by the appellant.  He should also be told 
to provide any evidence in his possession 
pertinent to the claim.  38 C.F.R. 
§ 3.159 (2005).

In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefits 
Administration and advise the appellant 
of the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denial(s).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156 (2005).


3.  The AMC/RO should take such 
additional development action(s) as it 
deems proper with respect to the claim to 
reopen on appeal, following all 
applicable regulations and directives 
implementing the provisions of the VCAA 
delineating VA's duties regarding notice 
and development.  

4.  The RO should arrange for the 
appellant to undergo all appropriate VA 
examinations to determine the current 
nature and extent of each of his service-
connected disabilities as well as to 
determine the overall level of functional 
impairment and impact on employability 
generally resulting from the combination 
of all of the appellant's service-
connected disabilities separate and apart 
from the effects of his non-service-
connected disabilities.  The claims files 
must be provided to each examiner and 
consideration of such should be reflected 
in the examination report.  

The examiner(s) should identify the 
nature and extent of all of the 
functional limitations resulting from 
each one of the appellant's service-
connected disabilities, describe the 
effect of them on the veteran's ability 
to engage in substantial employment, and 
express an opinion as to whether the 
veteran's service-connected disabilities, 
individually or as a whole, render him 
unemployable or only marginally 
employable-separate and apart from his 
non-service-connected disabilities.  The 
examiner(s) should identify whether any 
additional examinations and/or testing 
would be required before the requested 
opinions can be rendered.  

The rationale for all opinions expressed 
must be provided in the completed 
reports. 

5.  The AMC/RO should also take such 
additional development action(s) as it 
deems proper with respect to the TDIU 
claim on appeal.  

6.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


